United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, GRANTVILLE
STATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1883
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated March 27, 2008 that denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
stress-related condition causally related to his federal employment.
FACTUAL HISTORY
On November 17, 2006 appellant, then a 49-year-old letter carrier, filed a Form CA-2,
occupational disease claim, alleging that employment-related stress caused a rapid heart rate,
elevated blood pressure and dyspepsia. He stated that he was harassed in retaliation for filing an
Equal Employment Opportunity (EEO) complaint and a number of grievances. Appellant
stopped work on November 14, 2006. In an attached statement, he alleged that his supervisors
refused to allow him to work eight hours daily and that he injured his knees at work and required

surgery. On November 9, 2006 two supervisors “ganged up” on appellant and yelled at him for
20 minutes. On November 10, 2006 appellant was called in for a 20-minute investigative
interview and on November 13, 2006 he was given a letter of warning. He went to the doctor on
November 14, 2006.
The employing establishment controverted the claim. In a November 27, 2006 statement,
Rod Sotomayor, manager of customer services, advised that appellant was disciplined because he
continually failed to follow instructions and postal regulations or to regularly attend work and
asserted that he was not disciplined for filing an EEO claim. He related that appellant was given
a letter of warning for bullying and intimidating other employees and was sent home because the
medical evidence provided was insufficient and he only wanted to perform specific work duties.
Mr. Sotomayor noted that appellant’s claim for a knee injury had been denied.1
In reports dated November 14 and December 13, 2006, Dr. Joseph P. Matista, Boardcertified in family medicine, noted appellant’s history of harassment at work and diagnosed
tachycardia and elevated blood pressure due to his work environment. He noted that appellant
was scheduled for knee surgery on December 4, 2006.
By decision dated January 12, 2007, the Office denied the claim on the grounds that fact
of injury had not been established.
On December 26, 2007 appellant requested reconsideration. In a December 18, 2006
report, Dr. Annette Pozos, a Board-certified psychiatrist, noted that appellant recently underwent
a hip replacement and had encountered stress at work. She diagnosed an adjustment disorder
with mixed features. Appellant submitted copies of e-mails and statements from coworkers John
Piontek, Aaron Lack, and Michael J. Althaus, and shop stewards Jimmy Dixon and Michael
Freedman regarding what was alleged as a hostile atmosphere at the employing establishment
and incidents that occurred in March 2007. Darlene Budd, a coworker, provided an undated
statement that she overheard appellant being harangued at work. Appellant submitted a
December 6, 2006 grievance settlement agreement noting that he was able to perform the full
functions of his bid assignment and his bid would not be forfeit; page 1 of a step B grievance
decision dated March 20, 2007 finding that a November 20, 2006 letter of warning did not rise to
the level of a hostile work environment and was reduced to a discussion; and page 1 of a step B
grievance decision dated April 2, 2007 regarding an October 25, 2006 incident finding that the
union was unable to substantiate that Mr. Sotomayor violated the national agreement by
throwing an ink pin.
By decision dated March 27, 2008, the Office denied modification of the January 12,
2007 decision. In a second March 27, 2008 decision, it modified the prior decision to find that
appellant’s claim was denied because he had not established that he sustained a stress-related
condition in the performance of duty.

1

By decision dated September 9, 2008, Docket No. 08-902, the Board affirmed an Office decision dated
November 5, 2007 in which the Office denied appellant’s reconsideration request. The Board found that the Office
properly refused to reopen appellant’s claim for bilateral knee injuries.

2

LEGAL PRECEDENT
To establish his claim that he sustained an emotional or stress-related condition in the
performance of duty, appellant must submit the following: (1) medical evidence establishing
that he has an emotional or stress-related disorder; (2) factual evidence identifying employment
factors or incidents alleged to have caused or contributed to his condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his stress-related condition.2 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor.3 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.6
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.7 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.8 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.10 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Id.

5

28 ECAB 125 (1976).

6

5 U.S.C. §§ 8101-8193.

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 5.

9

Roger Williams, 52 ECAB 468 (2001).

10

Charles D. Edwards, 55 ECAB 258 (2004).

3

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.12
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under the
Act, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by co-employees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.13
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment. Appellant alleged that he was inappropriately disciplined, that he was
harassed by employing establishment management, and that he was retaliated against for filing
grievances and an EEO claim. However, he submitted insufficient evidence to substantiate these
allegations. The primary reason for requiring factual evidence from the claimant in support of
his or her allegations of stress in the workplace is to establish a basis in fact for the contentions
made as opposed to mere perceptions.14
Appellant alleged that he was inappropriately disciplined by having to attend counseling
meetings on November 9 and 10, 2006 and given a letter of warning on November 13, 2006.
These allegations pertain to administrative and personnel matters involving the discipline of
employees and are not compensable unless the employee shows that management acted
unreasonably.15 The March 20, 2007 grievance decision reduced the November 13, 2006 letter
of warning to a discussion. It does not contain any finding of wrongdoing. The Board has held
that the mere fact that personnel actions are later modified or rescinded, does not, in and of itself,
establish error or abuse.16 The evidence of record does not substantiate that he was
inappropriately counseled on November 9 and 10, 2006. Mr. Sotomayor reported that he
11

Kim Nguyen, 53 ECAB 127 (2001).

12

James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

14

J.F., 59 ECAB ____ (Docket No. 07-308, issued January 25, 2008).

15

Janice I. Moore, 53 ECAB 777 (2002).

16

Dennis J. Balogh, supra note 3.

4

counseled appellant after he ignored instructions and agency policies. The Board finds that there
is no evidence of error or abuse in these administrative matters. Appellant failed to establish
these alleged factors as compensable.17
Appellant also claimed that he was retaliated against because he had filed grievances and
an EEO claim. In assessing the evidence, the Board has held that grievances and EEO
complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.18 Appellant did not submit a final EEO decision. While he submitted a December 6,
2006 and partial copies of two step B grievance decisions, there was no finding that the
employing establishment committed error or abuse. Appellant also generally alleged that he was
harassed while at the employing establishment. However, mere perceptions of harassment or
discrimination are not compensable under the Act.19 Unsubstantiated allegations of harassment
or discrimination are not determinative of whether such harassment or discrimination occurred.
A claimant must establish a factual basis for his or her allegations with probative and reliable
evidence.20 As to the statements of his coworkers, none provided detailed information regarding
the incidents alleged by appellant and therefore do not establish his assertions.21 Ms. Budd’s
statement, too, is insufficient to establish harassment. Verbal altercations and difficult
relationships with supervisors, when sufficiently detailed by the claimant and supported by the
record, may constitute compensable factors of employment.22 Ms. Budd, however, did not
identify a date in which she overhead the discussion described, and the mere fact that a
supervisor or employee may raise his voice during the course of a conversation does not warrant
a finding of verbal abuse.23 Appellant therefore failed to establish a factual basis for his claim of
harassment and retaliation by probative and reliable evidence.
The record lacks probative evidence to support appellant’s claim. The Board finds that
appellant has not established a compensable employment factor of employment. Appellant
therefore did not establish that he sustained an emotional condition in the performance of duty as
alleged.24
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty.
17

See Barbara J. Latham, 53 ECAB 316 (2002).

18

Michael L. Deas, 53 ECAB 208 (2001).

19

James E. Norris, supra note 12.

20

Id.

21

See Mary J. Summers, 55 ECAB 730 (2004).

22

David C. Lindsey, Jr., 56 ECAB 263 (2005).

23

Joe M. Hagewood, 56 ECAB 479 (2005).

24

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the amended decision of the Office of Workers’
Compensation Programs dated March 27, 2008 be affirmed.
Issued: January 22, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

